Affirmed and Memorandum Opinion filed November 16, 2006







Affirmed
and Memorandum Opinion filed November 16, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00160-CR
____________
 
BOBBY GENE BUTLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District
Court
Harris County, Texas
Trial Court Cause No.
9404104
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was convicted by a jury of capital murder, and the trial court sentenced
appellant to life imprisonment.  Appellant=s conviction was affirmed on direct
appeal.  See Butler v. State, 981 S.W.2d 849, 850 (Tex. App.CHouston [1st Dist.] 1998, pet. ref=d).  On May 17, 2005, appellant filed
a motion for DNA testing pursuant to Chapter 64 of the Texas Code of Criminal
Procedure.  After a hearing, on February 16, 2006, the trial court denied the
motion by a written order containing the court=s findings of fact and conclusions of
law.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On October 17, 2006, appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and the pro se response and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 16, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).